Citation Nr: 0821267	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied, in pertinent part, the 
veteran's application to reopen a previously denied claim of 
service connection for a back injury.  The veteran disagreed 
with this decision in June 2002.  He perfected a timely 
appeal in February 2003 and requested a Travel Board hearing 
which was held before the undersigned Veterans Law Judge at 
the RO in Indianapolis, Indiana, in December 2006.

Because the veteran currently resides within the jurisdiction 
of the RO in Indianapolis, Indiana, that facility has 
jurisdiction over this appeal.

The Board observes that, in a May 1980 administrative 
decision, VA determined that the veteran's in-service back 
injury was the result of willful misconduct.  This decision 
was not appealed, and became final.  See 38 U.S.C.A. § 7104 
(West 2002).

The Board also observes that, in a December 1999 rating 
decision, the RO denied, in pertinent part, the veteran's 
claim of service connection for a back injury.  Although the 
veteran disagreed with this decision in July 2000, he failed 
to perfect a timely appeal following the issuance of a 
statement of the case; thus, the December 1999 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  
In such cases, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's action during the pendency 
of the appeal.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).   


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied, in 
pertinent part, the veteran's claim of service connection for 
a back injury; although the veteran disagreed with this 
decision, no appeal was perfected.

2.  New and material evidence has not been received since 
December 1999 in support of the veteran's claim of service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision, which denied the 
veteran's claim of service connection for a back injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence received since the December 1999 RO decision in 
support of the claim of service connection for a back 
disability is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claim adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
January 2002, November 2004, and in January and July 2005 
fulfill the provisions of 38 U.S.C.A. § 5103(a).  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, 18 Vet. App. at 112.  Here, VA provided VCAA 
notice to the appellant and his service representative in 
January 2002, prior to the original AOJ decision in May 2002.  

The January 2002 and May 2007 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claim of service connection, and noted 
the evidence needed to substantiate the underlying claim.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
submitted since the last final denial is not new and material 
for purposes of reopening the claim of service connection for 
a back disability.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the timing of the March 2006 and May 2007 notice of 
the Dingess requirements sent to the veteran and his service 
representative, the Board finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  While the 
notice of the Dingess requirements was after the May 2002 
rating decision that is the subject of this appeal, the 
veteran's claim was readjudicated in Supplemental Statements 
of the Case (SSOC's) issued in July 2006 and in October 2007 
after all VCAA notice and notice of the Dingess requirements 
was provided.  Both the July 2006 and the October 2007 SSOC's 
contained all applicable VCAA notice and notice of the 
Dingess requirements.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect); see also Mayfield, 444 F.3d at 1328; 
and Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The record also contains the veteran's sworn testimony 
regarding the claimed nexus between his spine disability and 
active service.  Under these circumstances, the Board finds 
that a remand of the veteran's appeal is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes service medical records, service 
personnel records, post-service private treatment records, 
and VA medical records.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
evidence is adequate to resolve this claim.  As further 
discussed below, VA need not conduct an examination with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In a December 1999 rating decision, the RO denied the 
veteran's claim of service connection for a back injury.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran disagreed with this 
decision in July 2000; in response, the RO issued a Statement 
of the Case to the veteran and his service representative in 
August 2000.  Because the veteran did not perfect a timely 
appeal, the July 2000 rating decision became final.

The claim of entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his previously 
denied service connection claim for a back disability on a VA 
Form 21-4138 that was received at the RO on July 10, 2001.  
New and material evidence is defined by regulation, see 38 
C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a), however, is only applicable to claims 
filed on or after August 29, 2001.  Because the veteran filed 
this application to reopen his claim of service connection 
for a cervical spine disability on July 10, 2001, the earlier 
version of 38 C.F.R. § 3.156(a) is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen a claim 
of service connection for a back disability, the evidence 
before VA at the time of the prior final rating decision in 
December 1999 consisted of his service medical records, a VA 
examination report dated in January 1980, and an 
administrative decision dated in May 1980.  In the narrative 
for this rating decision, the RO determined that, although 
the veteran was treated for complaints of back pain following 
an in-service automobile accident, because the May 1980 
administrative decision found that the veteran's back injury 
was the result of his own willful misconduct, service 
connection for a back injury was not warranted.  Thus, the 
claim was denied.

The newly submitted evidence includes additional VA treatment 
records, the veteran's post-service private treatment 
records, the veteran's Social Security Administration (SSA) 
records, and the veteran's lay statements.

The newly submitted private treatment records show that the 
veteran was an unrestrained front seat passenger in an 
automobile accident in March 1998.  Although he was able to 
walk around after the accident, when evaluated in March 1998, 
he felt diffuse moderate stiffness and pain in his back and 
neck.  Physical examination showed that he moved about with 
no apparent discomfort.  There was mild, diffuse tenderness 
in the cervical, thoracic and lumbar spine with no particular 
area of focal tenderness.  X-rays were unremarkable.  The 
discharge diagnosis was acute neck and back strain.

On outpatient treatment in April 1998, the veteran reported 
moderate improvement in his neck and upper back.  Objective 
examination showed very minimal tenderness of the 
paracervical spine and gross free range of motion of the 
cervical spine in deep flexion and extension, right and left 
side bending, and right and left rotation.  The assessment 
included status-post motor vehicle accident.  

On subsequent outpatient treatment later in April 1998, the 
veteran complained of persistent neck and back pain.  His 
diagnosis of motor vehicle accident strain/sprain, both 
cervical and lumbosacral spine, was noted.  Objective 
examination of the cervical spine showed gross free range of 
motion in deep flexion and extension, right and left side 
bending, and right and left rotation with no significant 
changes from his prior visit.  Again, there was minimal 
palpable tenderness over the paracervical spine, parathoracic 
spine, and paralumbar spine bilaterally.  The assessment was 
unchanged.

A private magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine in May 1998 was unremarkable.

Following a full course of outpatient physical therapy, on 
outpatient treatment in September 1998, the veteran 
complained of persistent neck and upper back pain.  His motor 
vehicle accident in March 1998 was noted.  An MRI scan 
confirmed multiple areas of disc herniation in the cervical 
spine, a bar type protrusion at C3-4, mild bar type 
protrusion and mild small midline focal protrusion at C4-5, 
moderate central disc herniation at C5-6, moderate herniation 
leftward at C6-7, and mild stenosis at C4-7.  There was no 
cord edema and no fractures or dislocations.  The assessment 
included multilevel disc abnormalities in the cervical spine.

The newly submitted VA treatment records show that, following 
MRI scan of the veteran's cervical spine in January 2001, the 
impression was post-operative changed in the mid-cervical 
spine, disc bulging and a small central disc protrusion, 
patent central canal and neural exit foramina, and an 
unremarkable cervical cord.

On VA outpatient treatment in June 2002, the veteran reported 
a pain history beginning with a motor vehicle accident in 
1979 that had not resulted in any fractures, loss of 
consciousness, or hospital admission.  At the time of this 
in-service automobile accident, the veteran suffered low back 
pain and cervical pain.  Following 5 months of physical 
therapy and 3 months of massage therapy, the veteran was 
discharged from active service.  In March 1999, the veteran 
underwent fusion after another motor vehicle accident.  This 
second insult to his cervical spine had exacerbated his 
symptoms.  An MRI scan in 1999 showed positive cervical 
findings and he had cervical spine fusion surgery in March 
1999.  Post-surgery, the veteran continued having cervical 
spine problems.  

In a September 1999 treatment summary, T.G.S., M.D. 
(Dr. T.S.), stated that he had seen the veteran beginning in 
November 1998 for an opinion as to the etiology of his neck 
pain.  The veteran reported his involvement in a motor 
vehicle accident in March 1998 and complained of neck pain 
since that accident.  Physical examination in November 1998 
had been unremarkable and showed no abnormalities of reflex, 
motor, or sensory function referable to the cervical spine, 
spinal cord, and/or nerve roots.  The diagnosis was cervical 
radiculopathy secondary to degenerative arthritic changes in 
the veteran's neck which had been precipitated by his 
automobile accident.  The veteran received anterior cervical 
discectomy and interbody fusion in March 1999.  Following 
surgery, although the veteran complained that his neck pain 
was no better than before surgery, physical examination in 
April 1999 showed no abnormalities of reflex, motor, or 
sensory function referable to the cervical spine, spinal 
cord, and/or nerve roots.  A subsequent MRI scan was 
unremarkable.  

A review of the veteran's SSA records shows that, in April 
2000, he was granted SSA benefits due to arthritis.  Included 
in the veteran's SSA records is a May 1999 MRI scan of the 
cervical spine.  The impression was status-post anterior 
interbody fusion at C5-C7 without evidence for recurrent disc 
pathology or abnormal enhancement, mild multilevel 
spondylosis with bilateral neural foraminal at C3-4 and 
spondylotic type protrusions contracting the cord at C3-4 and 
C4-5, and mild left paracentral spondylotic protrusion at C6-
7 which did not appear to contact the cord.  

In an October 1998 treatment summary included in the 
veteran's SSA records, K.F., D.O. (Dr. K.F.) stated that he 
had evaluated the veteran in March 1998 just a few days after 
a reported motor vehicle accident.  The veteran reported that 
he had been the unrestrained passenger in a vehicle struck by 
the vehicle's passenger side door.  He denied any loss of 
consciousness at the time of the March 1998 accident, 
although he felt his back pop at the time of the accident and 
when he exited the vehicle after the accident.  Dr. K.F. 
stated that he had seen the veteran since March 1998 and had 
evaluated him for complaints including mid-back and low back 
pain with corresponding radicular symptoms.  An MRI scan of 
the cervical spine showed no fracture or dislocation and 
multi-level disc abnormalities.  X-rays of the cervical spine 
showed no evidence of acute fracture.

In a January 2002 statement, the veteran contended that, at 
the time of his in-service automobile accident, he "was 
reporting to post to finish up some work I had not yet 
completed and therefore on duty at the time of the 
accident."  He also contended that "foggy conditions at the 
time of the accident were more responsible for the accident 
than reported at that time as it was dawn and the roads in 
Washington are known to be layered with fog in the morning.  
Also, I was driving down a road that I was unfamiliar with 
when I had the accident."  The veteran contended further 
that he suffered from a lack of sleep at the time of his in-
service automobile accident.

In a July 2004 statement, the veteran contended that he had 
injured his neck and back during active service and that, 
following his in-service automobile accident, he had received 
"sub-standard medical care."  

The veteran testified at his December 2006 Travel Board 
hearing that he was "in a rush to get back to post" when 
his in-service automobile accident occurred.  He also 
testified that, at the time of the in- service automobile 
accident, it was very foggy on the road and that he had 
misjudged a turn, slammed on the car brakes, and ended up in 
an accident.

With respect to the veteran's application to reopen a claim 
of service connection for a back injury, the Board observes 
that the evidence that was of record in December 1999 showed 
in-service treatment for back and neck problems following an 
in-service automobile accident.  The evidence of record in 
December 1999 also included the RO's administrative 
determination in May 1980 that the veteran's in-service 
automobile accident, which had resulted in his back and neck 
problems, was due to his own willful misconduct.  
Importantly, the newly submitted evidence also does not 
change the fact that the veteran's in-service back injury was 
the result of his own willful misconduct.  His recent 
statements and contentions essentially mirror those that were 
present previously, and such duplicative evidence is not new 
and material.  

The newly submitted medical evidence shows continuing post-
service treatment for back and neck problems, including after 
a second post-service automobile accident which resulted in 
cervical spine fusion surgery.  The newly submitted evidence, 
however, does not contain information pertinent to whether 
the service incident was due to willful misconduct.  As such, 
it is not material.  

The Board finds that the newly submitted evidence does not 
bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant of 
evidence previously submitted, and by itself or in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim of service connection for a cervical 
spine injury.  Accordingly, although new, the evidence 
received since December 1999 is not material to the issue of 
whether the veteran's back disability is related to active 
service.  Thus, the claim of service connection for a back 
disability is not reopened.

Until the appellant meets the threshold burden of submitting 
new and material evidence sufficient to reopen the claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
of service connection for a back disability is not reopened.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


